424 F.2d 544
GREENBRIAR SHOPPING CENTER, INC., Plaintiff-Appellee,v.LORNE COMPANY, Inc., Defendant-Third PartyPlaintiff-Appellant, v. TEXAS PACIFIC INDEMNITYCOMPANY, Third-Party Defendant-Appellee.
No. 27792.
United States Court of Appeals, Fifth Circuit.
March 19, 1970.

John D. Jones, C. Richard McQueen, Greene, Buckley, DeRieux & Jones, Atlanta, Ga., for appellant.
Gregg Loomis, Ben L. Weinberg, Jr., Sidney F. Wheeler, Long, Weinberg & Ansley, Atlanta, Ga., for appellees.
Before WISDOM, COLEMAN, and MORGAN, Circuit Judges.
PER CURIAM:


1
The construction of a sewer line caused the collapse of a building.  Which of two insurance companies shall bear the loss? That is the ultimate issue in this litigation.


2
We adopt the opinion of the District Court, 310 F.Supp. 303 (N.D., Ga., 1969), and affirm the judgment rendered below.


3
Affirmed.